Name: Commission Regulation (EEC) No 3813/85 of 23 December 1985 amending the provisions of Article 12 and 13 of Annex I of Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary admission arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 368/7 COMMISSION REGULATION (EEC) No 3813/85 of 23 December 1985 amending the provisions of Article 12 and 13 of Annex I of Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary admission arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary arrangements ('), as amended by Regulation (EEC) No 1620/85 (2), and in particular Article 33 thereof, / Whereas Commission Regulation (EEC) No 1751 /84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No . 3599/82 on temporary importation arrangements (3), as amended by Regulation (EEC) No 1637/85 (4) specifies in Article 12 (2) thereof special conditions where an ATA Carnet is used ; whereas it appears desirable to widen the use of this carnet within the Community and to set out in a list, the most important types of goods likely to be temporarily imported under ATA carnets ; Whereas the said Regulation provides in Article 13 thereof the cases in which the obligation to present a declaration when placing goods under the temporary importation arrangements may be suspended and also, in Annex I , the cases in which the competent authorities shall not require the provisions of a security ; Whereas it is necessary to establish certain facilities to be granted for the temporary importation of radio and televi ­ sion production and broadcasting equipment and vehicles specially adapted for radio and television broadcasting ; Whereas the measures provided for under this Regulation are in accordance with the opinion of the Committee for Customs Processing Arrangements, 3 . The goods which may be imported temporarily on presentation and acceptance of the ATA Carnet are listed in Annex XI . The competent authorities of the Member State where the placing of the goods under the arrangements is requested may allow the use of ATA Carnets for goods other than those listed in Annex XI .' 2 . The following text shall be added to Article 13 , para ­ graph 1 as a third indent : '  radio and television production and broadcasting equipment and vehicles specially adapted for use for the above purpose and their equipment, imported by public of private bodies, established outside the customs territory of the Community, and approved by the customs authorities of the Member State of importation for the purpose of the admission of such equipment and vehicles under the temporary importation arrangements .' 3 . In Annex I : (a) point 1 is replaced by the following : ' 1 . Temporary importation of goods other than those specified in point 7 without written declaration carried out in accordance with the provisions of Articles 12 and 13 , except at the request of the competent authorities .' (b) the following point No 7 is added : '7 . Temporary importation of radio and television production and broadcasting equipment and vehicles specially adapted for use for the above purpose, imported by public ' or private bodies established outside the customs territory of the Community, approved by the appropriate authorities of the importing Member State for the purposes of the admission of such equip ­ ment and vehicles under the temporary impor ­ tation arrangements .' 4 . Following Annex X shall be inserted Annex XI . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1751 /84 shall be amended as follws : 1 . The following text shall be added to Article 12 as subparagraph 3 : (') OJ No L 376, 31 . 12 . 1982, p. 1 . ( 2) OJ No L 155, 14 . 6 . 1985, p. 54 . (J) OJ No L 171 , 29 . 6 . 1984, p. 1 . 4 OJ No L 158 ,' 18 . 6 . 1985, p. 10 . Article 2 This Regulation shall apply from 1 July 1986 . No L 368/8 Official Journal of the European Communities 31 . 12 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986 . For the Commission COCKFIELD Vice-President ANNEX ANNEX XI List of goods which may be temporarily admitted &gt;on presentation and acceptance of an ATA Carnet Regulation (EEC) No 3599/82 Goods Articles 7 and 8 Professional equipment Article 1 9 Goods for display or use &gt; at an exhibition , fair, symposium or similar event Article 10 Teaching aids Article 1 1 Scientific equipment Article 15 (e) Samples which are representative of the particular cate ­ gory of goods and which are intended for demonstration purposes with a view to obtaining orders for similar goods Article 18 (a) Positive cinematograph films, printed and developed, intended for projection prior to commercial use '